Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 04/13/2022.  Presently claims 1-15 are pending. New claims 16-17 have been added.

Response to Arguments
Claim objections have been withdrawn based upon applicant’s amendments.
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant's arguments filed 04/13/2022 with respect Claim Rejections - 35 USC § 102 have been fully considered but they are not persuasive.

Applicant argued that the prior art of Hirashima does not disclose the new limitations of amended claim 1.
In response to this argument, the prior art of Hirashima (JP2000176571A) discloses:
a forging method (paragraph 13), wherein a press includes an upper die (fig.3: (2)) and a lower die (fig.3: (1)) (paragraphs 96-119), the method comprising: 
an operation (fig.3) of ascending and descending the upper die (fig.1: (2)) of the press repeatedly (paragraphs 112-119), 
the upper and lower dies sequentially having a punching unit (fig.4: (13)), a cutting and pressing and fixing assembly (fig.4: (18-19), and a pressing and shaping unit from one side of the press to an opposite side of the press (figs.1-7: (3-19) (paragraphs 183-201); 
a workpiece fixing hole shaping operation (fig.8: (34)) in which each time the upper die is raised, a tray plate (fig.8: (31)) is supplied by one pitch along a middle portion between front and rear portions of a top of the lower die (figs.4-5) from one side of the press to an opposite side of the press in such a manner that the tray plate can ascend and descend (figs.4-7), and at the same time, a workpiece fixing hole is continuously punctured (fig.8: (10) and (34)) in the tray plate via the punching unit (fig.1: (13)) (paragraphs 156-164 and 195); 
a workpiece plate supply operation (figs1-5 and 8: (32)) in which each time the upper die is raised, a workpiece plate (figs1-5 and 8: (32)) is supplied from a front by one pitch to a position below the workpiece fixing hole (fig.8: (10) and (34)) of the tray plate (fig.8: (31)) located on the cutting and pressing and fixing assembly (see fig.8 below) , and, at the same time, a through-protrusion to pass through the workpiece fixing hole is formed a portion of the workpiece plate corresponding to the supplied one pitch (see fig.8 below: the position of the holes of the element (32) with respect to the holes of element (31)) (paragraphs 126-131; and figs.6-8); 
a workpiece fixing operation (fig.7) in which the workpiece plate (figs1-5 and 8: (32)) supplied into the position below the workpiece fixing hole located on the cutting and pressing and fixing assembly is cut by one pitch, and, then, the through-protrusion formed on a middle portion of a cut workpiece passes through the workpiece fixing hole and is compressed and fixed into the workpiece fixing hole of the tray plate (see fig.8 below: the position of the holes of the element (32) with respect to the holes of element (31)) (paragraphs 156 and 190); and 
a workpiece shaping operation (fig.5: (18) and (19)) in which the workpiece moved while being fixed to the tray plate is compression-shaped by the pressing and shaping unit (paragraph 207).
 	wherein in the workpiece shaping operation, the workpiece is shaped at front and rear portions of the workpiece via one or more workpiece shaping units (figs.4-5: (18) and (19)), the front portion, the middle portion, and the rear portion of the workpiece being arranged in a front-rear direction, the middle portion being disposed between the front and rear portions of the workpiece (paragraph 207).
Accordingly, this argument is not persuasive. 
And the argument above is also applied for independent claim 3.

    PNG
    media_image1.png
    561
    720
    media_image1.png
    Greyscale











Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 17 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 6-10, 12 and 16-17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hirashima (JP2000176571A attached NPL, English Machine translation).
Regarding claim 1, Hirashima discloses a forging method (paragraph 13), wherein a press includes an upper die (fig.3: (2)) and a lower die (fig.3: (1)) (paragraphs 96-119), the method comprising: 
an operation (fig.3) of ascending and descending the upper die (fig.1: (2)) of the press repeatedly (paragraphs 112-119), 
the upper and lower dies sequentially having a punching unit (fig.4: (13)), a cutting and pressing and fixing assembly (fig.4: (18-19), and a pressing and shaping unit from one side of the press to an opposite side of the press (figs.1-7: (3-19) (paragraphs 183-201); 
a workpiece fixing hole shaping operation (fig.8: the holes (10) and (34) of the element (31)) in which each time the upper die is raised, a tray plate (fig.8: (31)) is supplied by one pitch along a middle portion between front and rear portions of a top of the lower die (figs.4-5) from one side of the press to an opposite side of the press in such a manner that the tray plate can ascend and descend (figs.4-7), and at the same time, a workpiece fixing hole is continuously punctured (fig.8: (10) and (34)) in the tray plate via the punching unit (fig.1: (13)) (paragraphs 156-164 and 195); 
a workpiece plate supply operation (figs1-5 and 8: (32)) in which each time the upper die is raised, a workpiece plate (figs1-5 and 8: (32)) is supplied from a front by one pitch to a position below the workpiece fixing hole (fig.8: (10) and (34)) of the tray plate (fig.8: (31)) located on the cutting and pressing and fixing assembly (see fig.8 above) , and, at the same time, a through-protrusion to pass through the workpiece fixing hole is formed a portion of the workpiece plate corresponding to the supplied one pitch (see fig.8 above: the position of the holes of the element (32) with respect to the holes of element (31)) (paragraphs 126-131; and figs.6-8); 
a workpiece fixing operation (fig.7) in which the workpiece plate (figs1-5 and 8: (32)) supplied into the position below the workpiece fixing hole located on the cutting and pressing and fixing assembly is cut by one pitch, and, then, the through-protrusion formed on a middle portion of a cut workpiece passes through the workpiece fixing hole and is compressed and fixed into the workpiece fixing hole of the tray plate (see fig.8 above: the position of the holes of the element (32) with respect to the holes of element (31)) (paragraphs 156 and 190); and 
a workpiece shaping operation (fig.5: (18) and (19)) in which the workpiece moved while being fixed to the tray plate is compression-shaped by the pressing and shaping unit (paragraph 207).
 	wherein in the workpiece shaping operation, the workpiece is shaped at front and rear portions of the workpiece via one or more workpiece shaping units (figs.4-5: (18) and (19)), the front portion, the middle portion, and the rear portion of the workpiece being arranged in a front-rear direction, the middle portion being disposed between the front and rear portions of the workpiece (paragraph 207).

Regarding claim 2, Hirashima discloses wherein in the workpiece shaping operation (fig.8)), the front and rear portions of the workpiece shaped via the one or more workpiece shaping units are compression-cut to complete a last product (paragraph 207).  

Regarding claim 3, Hirashima discloses a forging apparatus (paragraph 13), comprising: 
a press having upper and lower dies (fig.3: (2) and (1)) paragraphs 96-119); 
a tray plate supply assembly configured to supply, by one pitch, a tray plate (figs.4-5 and 8: (31)) from one side of the press to an opposite side of the press along a middle portion between front and rear portions of a top of the lower die such that the tray plate can ascend and descend each time the upper die is raised (paragraphs 156-164 and 195); 
a punching unit (fig.1: (13)) disposed on the upper and lower dies 11 and 12 at one side thereof to continuously form a workpiece fixing hole (fig.8: the holes (10) and (34) of the element (31)) in the tray plate (figs.4-5 and 8: (31)) (paragraphs 156-164 and 195); 

a workpiece plate supply assembly (figs1-5 and 8: (32)) disposed in front of an opposite side of the punching unit for feeding a workpiece plate (fig.8: the element (32) been supplied in front of element (7), and inherent having supplying unit) by one pitch to a position below the workpiece fixing hole fig.8: the holes (10) and (34) of the element (31)) defined in the tray plate (figs.4-5 and 8: (31)) (see fig.8 above: the position of the holes of the element (32) with respect to the holes of element (31)), 
wherein the workpiece plate supply assembly forms a through-protrusion (fig.8: (10)) to pass through the workpiece fixing hole in a portion of the workpiece plate corresponding to the fed one pitch (see fig.8 above: the position of the holes of the element (32) with respect to the holes of element (31)) (paragraphs 126-131; and figs.6-8); 
a cutting and pressing and fixing assembly (fig.7) provided on the upper and lower dies at an opposite side of the punching unit (fig.1: (13)) for cutting the workpiece plate to be fed to the position below the workpiece fixing hole of the tray plate by one pitch and for pressing and fixing the through-protrusion formed on the middle portion of the cut workpiece into the workpiece fixing hole of the tray plate (see fig.8 above: the position of the holes of the element (32) with respect to the holes of element (31)) (paragraphs 156, 190 and 207); and 
a pressing and shaping unit (fig.5: (18) and (19)) disposed on the upper and lower dies at an opposite side of the cutting and pressing and fixing assembly  for compressing and shaping the fed workpiece unit (fig.8: see the removing of the elements (32) to produce (33)) (paragraph 207); at front and rear portions of the workpiece via one or more workpiece shaping units (figs.4-5: (18) and (19)), the front portion, the middle portion, and the rear portion of the workpiece being arranged in a front-rear direction, the middle portion being disposed between the front and rear portions of the workpiece (paragraph 207).

Regarding claim 6, Hirashima discloses wherein the workpiece fixing whole includes a plurality of fixing holes (fig.8: (1) and (34)), 
wherein the through-protrusion (fig.8: (10)) includes a plurality of through fixing pins (fig.6b: the area below the reference (10)), 
wherein the plurality of through fixing pins penetrates the fixing holes constituting the workpiece fixing hole and then a top of the plurality of through fixing pins is compressed and extended by the cutting and pressing and fixing assembly (paragraphs 190-195). 

Regarding claim 7, Hirashima discloses wherein the workpiece plate supply assembly includes: 
a workpiece plate supply unit (fig.8: the element (32) been supplied in front of element (7), and inherent having supplying unit) disposed in front of the press having the cutting and pressing and fixing assembly (fig.8: (7)) for supplying the workpiece plate (fig.8: (32)) by one pitch; and 
protrusion forging means (fig.8: (10)) disposed between the workpiece plate supply unit and the cutting and pressing and fixing assembly (fig.8: (7)) for shaping the through-protrusion (fig.8: (10)).  

Regarding claim 8, Hirashima discloses wherein the protrusion forging means (fig.8: (10)) includes a fixed lower die (fig.6b (9)) and an ascending and descending upper die (fig.66b: (8)), 
wherein the fixed lower die has (fig.6b: (9)), at a top of the die, a protrusion- shaping convex portion (fig.6b: the protrusion of the element (9)); 
wherein the ascending and descending upper die (fig.6b: (8)) is disposed above the fixed lower die (fig.6b: (9)) and has a protrusion-shaping concave portion at a bottom of the die (fig.6b: the bottom protrusion of the element (8) is a concave),
 wherein the ascending and descending upper die repeatedly shapes the through-protrusions (fig.6b: (10))  in a repetitive compression manner via iterative ascending and descending (paragraph 131).  

Regarding claim 9, Hirashima discloses wherein the cutting and pressing and fixing assembly includes: 
a workpiece cutting unit (figs.5 and 7b: (13) of the element (6)) provided with a workpiece cutter at a lower front of the upper die (figs.5 and 7b: the bottom cutter of the element (13)) to cut the workpiece plate via a lowering of the upper die (fig.5: (2)); and 
a workpiece pressing and fixing unit (fig.3: (5)) provided at a rear end of the workpiece cutting unit (fig.3: (6)), 
wherein the workpiece pressing and fixing unit (fig.3: (5)) has a compressing pin (fig.3: the pin (12) of the element (5)) at a bottom of the upper die , 
wherein the workpiece pressing and fixing unit pushes the through-protrusion formed on the middle portion of the workpiece into the workpiece fixing hole and compresses and fixes a top of the through-protrusion into the workpiece fixing hole via the lowering of the upper die (paragraphs 139-143).  

Regarding claim 10, Hirashima discloses wherein the cutting and pressing and fixing assembly further includes a guide plate (fig.5: (11)), wherein the guide plate has a rear end fixed to the lower die, 
wherein the guide plate (fig.5: (11)) protrudes forwards to be spaced from the top face of the lower die (fig.5: (1)) (paragraph 178), 
wherein the guide plate has a guide groove (fig.5: the bottom L-groove of the element (11)) defined in a lower portion of the plate, into which the tray plate is inserted to move to the opposite side, wherein the guide plate has a through hole defined above the groove, through which the compressing pin penetrates (fig.3: the through hole where the pin (12) of the element (5) is passed).  


Regarding claim 12, Hirashima discloses wherein the pressing and shaping unit includes:
at least one workpiece shaping unit provided on the upper and lower dies (fig.5: (18) and (19)) for shaping the workpiece via compression; and a last shaping unit 62 provided on the upper and lower dies for compress-cutting, via a vertical cutter, the front and rear portions of the workpiece shaped via the one or more workpiece shaping units, thereby obtaining a final product (paragraphs 201-207 and fig.8).  

Regarding claim 16, Hirashima discloses wherein the tray plate (fig.4: (31)) is supplied in a right-left direction that intersects the front-rear direction (fig.4).  

Regarding claim 17, Hirashima discloses wherein the right-left direction is substantially orthogonal to the front-rear direction (fig.4).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hirashima (JP2000176571A attached NPL, English Machine translation).
Regarding claim 13, Hirashima does not disclose wherein the tray plate further includes an upward-bent reinforcement plate formed in a length-direction at front and rear ends of the tray plate for reinforcing the tray plate.
However, having the tray plate further includes an upward-bent reinforcement plate formed in a length-direction at front and rear ends of the tray plate for reinforcing the tray plate would have resulted from routine engineering practices and it therefore not patentable and would be obvious (see the picture below)

    PNG
    media_image2.png
    403
    1354
    media_image2.png
    Greyscale















Claims 4-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirashima (JP2000176571A attached NPL, English Machine translation) in view of Jin (WO2015178675A1 attached NPL, English Machine translation).

Regarding claim 4, Hirashima does not disclose wherein the tray plate supply assembly includes an ascending and descending guide configured for supplying the tray plate away from the top face of the lower die and allowing the tray plate to move up and down.

Jin teaches a forging apparatus (paragraph 17), comprising: 
a tray plate supply assembly (figs.2-3: (10)) includes an ascending and descending guide (figs.2-3: (222) and (223)) configured for supplying the tray plate (figs.2-3: (10)) away from the top face of the lower die (figs.2-3: (12)) and allowing the tray plate to move up and down (paragraphs 158-170).  

	Both of the prior arts of Hirashima and Jin are related to a forging apparatus for pressing material into tray plate.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hirashima to have the tray plate supply assembly includes an ascending and descending guide configured for supplying the tray plate away from the top face of the lower die and allowing the tray plate to move up and down as taught by Jin in order to prevent a decrease in productivity due to the stop of the press in the process of sequentially compression-molding the material (Jin: paragraph 206), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 5, Jin teaches wherein the ascending and descending guide includes a plurality of ascending and descending guide rods (figs.2-3: (224)), 
wherein the plurality of ascending and descending guide rods are formed in a middle portion of a top of the lower die (figs.2-3: (12)) and are arranged at intervals in a right-left direction, 
wherein the plurality of ascending and descending guide rods (figs.2-3: (224)) are maintained in an ascended position via an underlying spring (figd.2-3: (S)) while ascending and descending, wherein the plurality of ascending and descending guide rods (figs.2-3: (224)) are in close contact with a bottom face of the tray plate (figs.2-3: (10)) (paragraph 170).

Regarding claim 11, Hirashima disclose the workpiece plate supply unit supplied from a front (fig.8: the element (32) been supplied in front of element (7))

Jin teaches a plurality of ascending and descending guide rods (figs.2-3: (224)), 
wherein the plurality of ascending and descending guide rods 54 are disposed in a top portion of the lower die (figs.2-3: (12)) and are arranged in a front-rear direction, 
wherein the plurality of ascending and descending guide rods (figs.2-3: (224))  are maintained at an elevated position via an underlying spring (figs.2-3: (S)) while ascending and descending, 
wherein the plurality of ascending and descending guide rod are in close contact with a bottom face of the workpiece plate (20)).
  Therefore, the modification of Hirashima in view of Jin teaches the limitations of claim 11.


Claims 3-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Go (US20170080478A1) in view of Hirashima (JP2000176571A attached NPL, English Machine translation).
Regarding claim 3, Go disclose a forging apparatus comprising: 
a press (fig.1: (1)) having upper and lower dies (fig.1:(11) and (12)) (paragraphs 0067-0068); 
a tray plate supply assembly (fig.1: (2)) configured to supply, by one pitch, a tray plate (fig.1: (9)) from one side of the press to an opposite side of the press along a middle portion between front and rear portions of a top of the lower die such that the tray plate can ascend and descend each time the upper die is raised (paragraph 0069); 
a punching unit (fig.4a: (3)) disposed on the upper and lower dies  and at one side thereof to continuously form a workpiece fixing hole (fig.4a: (912)) in the tray plate (fig.4a: (9) (paragraphs 0073-0074)); 
a workpiece plate supply assembly (fig.1: (4)) disposed in front of an opposite side of the punching unit  for feeding a workpiece plate (fig.1: (10)) by one pitch to a position below the workpiece fixing hole defined in the tray plate (fig.5), 
a cutting and pressing and fixing assembly (fig.5 (5)) provided on the upper and lower dies at an opposite side of the punching unit for cutting the workpiece plate (fig.5: (10)) to be fed to the position below the workpiece fixing hole of the tray plate by one pitch and for pressing (paragraph 0068); and 
a pressing and shaping unit (fig.6:(6)) disposed on the upper and lower dies at an opposite side of the cutting and pressing and fixing assembly 5 for compressing and shaping the fed workpiece (paragraphs 0068 and 0081).  

Go does not disclose wherein the workpiece plate supply assembly forms a through-protrusion to pass through the workpiece fixing hole on a front-rear directional middle portion in a portion of the workpiece plate corresponding to the fed one pitch; and fixing the through-protrusion formed on the middle portion of the cut workpiece into the workpiece fixing hole.

Hirashima disclose a forging apparatus (paragraph 13), comprising: 
a press  having upper and lower dies (fig.1: (1) and (2)); 
a tray plate supply assembly configured to supply, by one pitch, a tray plate (figs.4-5 and 8: (31)) from one side of the press to an opposite side of the press along a middle portion between front and rear portions of a top of the lower die such that the tray plate can ascend and descend each time the upper die is raised (paragraphs 156-164 and 195); 
a punching unit (fig.1: (13)) disposed on the upper and lower dies 11 and 12 at one side thereof to continuously form a workpiece fixing hole (fig.8: (34))  in the tray plate (figs.4-5 and 8: (31)) (paragraphs 156-164 and 195); 

a workpiece plate supply assembly disposed in front of an opposite side of the punching unit for feeding a workpiece plate (fig.8: the element (32) been supplied in front of element (7), and inherent having supplying unit) by one pitch to a position below the workpiece fixing hole (fig.8: (34))  defined in the tray plate (figs.4-5 and 8: (31)), wherein the workpiece plate supply assembly forms a through-protrusion (fig.8: (10)) to pass through the workpiece fixing hole  on a front-rear directional middle portion in a portion of the workpiece plate corresponding to the fed one pitch (paragraphs 126-131; and figs.6-8); 
a cutting and pressing and fixing assembly (fig.7) provided on the upper and lower dies at an opposite side of the punching unit (fig.1: (13)) for cutting the workpiece plate to be fed to the position below the workpiece fixing hole of the tray plate by one pitch and for pressing and fixing the through-protrusion formed on the middle portion of the cut workpiece into the workpiece fixing hole (paragraphs 156, 190 and 207); and 

a pressing and shaping unit (fig.5: (18) and (19)) disposed on the upper and lower dies at an opposite side of the cutting and pressing and fixing assembly  for compressing and shaping the fed workpiece unit (fig.8: see the removing of the elements (32) to produce (33)).
Both of the prior arts of Go and Hirashima are related to a forging apparatus for pressing material into tray plate.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Go to the workpiece plate supply assembly forms a through-protrusion to pass through the workpiece fixing hole on a front-rear directional middle portion in a portion of the workpiece plate corresponding to the fed one pitch; and fixing the through-protrusion formed on the middle portion of the cut workpiece into the workpiece fixing hole.as taught by Hirashima, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 4, Go disclose wherein the tray plate supply assembly (fig.1: (2)) includes an ascending and descending guide (fig.7a: (655)) configured for supplying the tray plate (figs.7a-7b: (9)) away from the top face of the lower die (fig.7a: (12)) and allowing the tray plate to move up and down (paragraphs 0084-0085).

Regarding claim 5, Go disclose wherein the ascending and descending guide includes a plurality of ascending and descending guide rods (figs.7a-7b: (654)), 
wherein the plurality of ascending and descending guide rods  are formed in a middle portion of a top of the lower die (fig.7a: (12)) and are arranged at intervals in a right-left direction, 
wherein the plurality of ascending and descending guide rods  are maintained in an ascended position via an underlying spring (fig.7a: (S)) while ascending and descending, wherein the plurality of ascending and descending guide rods are in close contact with a bottom face of the tray plate (paragraphs 0084-0085).


Regarding claim 14, Go disclose wherein the workpiece is made of metal, wherein the tray plate is made of a metal having a lower ductility than the workpiece (paragraph 0037).  

Regarding claim 15, Go disclose wherein the workpiece is made of aluminum or copper, wherein the tray plate is made of iron or stainless steel (paragraph 0038)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753